Citation Nr: 1639201	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August and November 2010 rating decisions of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned in July 2016.  A transcript is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  By decision dated June 1998, the Board denied service connection for a bilateral hearing loss on the basis that no such disability was shown following service.

2.  The evidence added to the record since the June 1998 determination provides a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss.

3.  An acquired psychiatric disability was not manifested in service, and is not shown to be related to service.

4.  The Veteran is not shown to have anemia.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The additional evidence received since the June 1998 Board decision is new and material such that the claim for service connection for a bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Service connection for anemia is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Veteran's service treatment records, and private and VA medical records have been obtained.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); 38 C.F.R. § 3.159(c)(4). The requirement that the evidence of record "'indicates' that a disability, or persistent or recurrent symptoms of a disability, 'may be associated with the claimant's . . . service,'" establishes "a low threshold." McLendon, 20 Vet.App. at 83.

In this case, the Veteran has not been afforded a VA examination in connection with the claims for service connection for a psychiatric disability or for anemia.  However, because (as discussed below) there is no competent and credible evidence demonstrating that either of these conditions may be related to service, the low threshold of McLendon is not met and an examination to obtain a medical opinion in these matters is not necessary.  

Regarding the request to reopen the claim for service connection for hearing loss, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2016 video conference hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.



Factual Background, Legal Criteria and Analysis 

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that an audiogram was conducted in May 1982.  The hearing threshold levels in decibels in the right ear were 15, 15, 20, 15 and 20 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 0, 20, 15 and 15.  A May 1982 note indicates the Veteran was subjected to noise and that hearing protection (ear plugs) were encouraged.  It was noted in September 1983 that the Veteran was enrolled in the alcohol and drug abuse prevention and control program with the basis for enrollment being cannabis.  A psychiatric evaluation in August 1984 shows the Veteran's behavior was normal.  He was alert and oriented.  His mood was level and his memory was good.  Thought processes were clear and thought content normal.  The impression was there was no significant mental illness.  A report of medical history in August 1984 shows the Veteran reported a history of hearing loss.  He denied trouble sleeping, depression or excessive worry and nervous trouble.  The August 1984 separation examination shows that a psychiatric evaluation was normal.  An audiogram revealed that the hearing threshold levels in decibels in the right ear were 10, 5, 20, 20, 20 and 30, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 40, 30, 30 and 75.  A bilateral high frequency hearing loss was noted.  A blood test shows that hematocrit was 47 percent.

A November 1993 complete blood count was normal [as noted in a later, December 1995, medical report].  

March 1996 VA outpatient treatment records show that hemoglobin was 16.8 and hematocrit was 47.5.  Both values were noted to be normal.  

In December 1995, the Veteran was prescribed Librium.  He was seen later that month and reported that he had been having difficulty with depression for the last 30 days and that he had trouble keeping jobs.  That same month, he was admitted to a VA hospital for substance abuse problems.  It was noted he had been treated for similar problems in service and then again by the VA in 1992.  It was stated that for his physical abnormalities associated with substance abuse, he admitted to blackouts, paranoia, depression and hangovers.  A hearing loss in the right ear was noted on systems review.  It was indicated he had worked in demolition in service.  It was also noted he had anxiety and depression with paranoia.  The diagnosis was alcohol, marijuana and cocaine dependency.

At a March 1996 VA audiometric test, the Veteran reported a history of being exposed to the noise of explosives, generators and air tools.  The test showed that the hearing threshold levels in decibels in the right ear were 15, 10, 10, 15, 20 and 30, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 15, 15, 15 and 35.  It was noted the Veteran's hearing was within normal limits, except for a mild sensorineural hearing loss at 6,000 Hertz bilaterally.  

A June 1998 Board decision denied service connection for bilateral hearing loss on the basis that it was not shown following service.  

January 2009 medical records show that the Veteran reported depression/nervous trouble.  At an April 2009 mental health screening, the Veteran denied psychiatric hospitalization or outpatient treatment.  He was not on psychiatric medications at the time and reported no current mental health concerns.  He reported no symptoms of psychosis, depression, anxiety or aggression at that time and the examiner indicated no mental health concern or diagnosis.

June 2009 medical reports indicate no loss of hearing.  

VA outpatient treatment records disclose that the Veteran was seen in May 2010.  It was noted that blood tests [from October 2009] showed that hemoglobin was 6.2 and hematocrit was 21.2 at that time.  Anemia was listed as a current health problem.  The Veteran also stated he had sleep disturbance, loss of interest, loss of energy, concentration difficulties and mood problems.  The assessments were anemia (resolved), depression and subjective hearing loss.  

In June 2010, the Veteran was seen in the audiology clinic and reported htat he had noticed a gradual decrease in his hearing since he was discharged from service.  He related that following service, he worked around loud machinery and wore hearing protection.  It was indicated than an audiogram showed his hearing was within normal limits from 250 to 8,000 Hertz bilaterally.  

In July 2010, he presented with continued dysphoric feeling and being stressed about not having a job.  He noted he had been having this difficulty since 2009.  The impressions were adjustment disorder with mixed anxiety and history of cocaine cannabis and alcohol dependence.

	New and Material Evidence as to Hearing Loss

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this caes, as noted above, the Board denied the Veteran's claim for service connection for a bilateral hearing loss in June 1998.  It was noted the record did not establish that he had a hearing loss disability for VA compensation purposes.

The Veteran testified at the July 2016 hearing that he has been told by a VA physician that his hearing loss is related to in-service noise exposure.  This testimony is competent and credible additional evidence that (when considered in conjunction with the record as a whole) raises a reasonable possibility that the bilateral hearing loss is related to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")  

The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for a bilateral hearing loss is reopened.  The merits of this claim will be discussed in the "Remand" section of the decision, below.




	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).

	Major Depression 

In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for major depressive disorder.

As noted above, the only reference in the service treatment records to a psychiatric disability is in August 1984 when the Veteran denied trouble sleeping, depression or excessive worry and nervous trouble, and underwent a psychiatric evaluation which indicated he did not have any mental illness.

When the Veteran was hospitalized in December 1995, he reported paranoia and depression, but such symptoms were attributed at the time to his substance abuse, which was listed as the reason for his hospitalization.  At that time, he was diagnosed with polysubstance dependence.  

In July 2010, the Veteran reported experiencing dysphoria and stress since 2009.  At that time, he attributed his symptoms to being unemployed and was diagnosed with adjustment disorder.  

At his July 2016 hearing, in contrast, the Veteran made (fairly vague) assertions about being involved in fight or altercation while he was in Germany during service, as well as "kind of [seeing] a few people . . . get run over by trucks and one of them by a tank."  He stated that this had caused him to feel depressed and that he had been experiencing depression continuously since service,

The Board finds that the Veteran's statements at his July 2016 hearing are inconsistent with numerous earlier statements and other evidence of record.  For example, his testimony about continuous depression since service is directly contradicted by the following evidence: the August 1984 normal psychiatric evaluation at which the Veteran denied trouble sleeping, depression, or excessive worry; the Veteran's December 1995 statement that he had been depressed for the last 30 days (which is consistent with the December 1995 substance abuse treatment that includes no mention of an association with service); the April 2009 mental health screening that reported no current symptoms of psychosis, depression, anxiety, or aggression, and noted no mental health concern or diagnosis.  [Although depression and nervous trouble was noted at one point (in January 2009), this does not support the conclusion that the Veteran experienced depression continuously since service, as he alleged at his July 2016 hearing.]

The inconsistencies noted above compel the Board to conclude that the more recent statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford them significant probative weight.  Id.

Even if the Veteran were an accurate historian, he does not have the necessary medical training and expertise to provide a qualified opinion regarding complex medical questions. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  The origin and development of a psychiatric disability such as major depressive disorder (especially when co-occurring with additional psychiatric conditions such as substance abuse and addiction) is a complex medical issue (comparable to diagnosing cancer), as opposed to a simple and observable matter (comparable to reporting that a leg was broken).  

Accordingly, the Board assigns more probative value to the the medical evidence of record, which indicates that the Veteran's depression (and/or adjustment disorder) had its onset many years after service.  The competent and credible evidence does not suggest that that the psychiatric problems are in any way related to service.

The Board finds, therefore that the preponderance of the evidence is against the claim for service connection for major depressive disorder, and the appeal is denied.  

	Anemia 

During his hearing, the Veteran's main assertion appeared to be that the anemia diagnosed in 2009 actually began in service when he regularly passed and lost blood as a result of hemorrhoids.  The Veteran stated that he would experience intermittent feelings of weakness or faintness that continued after service, as did the hemorrhoids.  He also acknowledged that his blood levels were not tested during much of this time and that he was not diagnosed with anemia until 2009.

The service treatment records show that his hematocrit was normal in August 1984.  Both hemoglobin and hematocrit were normal in March 1996.  The initial indication of anemia was on blood tests in October 2009 when both hemoglobin and hematocrit were low.  When the Veteran was seen by the VA in May 2010, it was reported that the anemia had resolved.  

A threshold matter for consideration, as in any claim seeking service connection, is whether or not the Veteran actually has the disability for which service connection is sought, at least at some point during the appeal period.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As noted above, the first indication of anemia was approximately 25 years following service, and it was subsequently noted to have resolved.  The Board finds that the Veteran has not presented evidence that he currently has anemia, which is an essential element to establish the claim.  Accordingly, the Board is unable to grant a claim of service connection, and appeal in this matter must be denied.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached


ORDER

The appeal to reopen the claim for service connection for a bilateral hearing loss is granted.

Service connection for major depressive disorder is denied.

Service connection for anemia is denied.


REMAND

With respect to the Veteran's [now reopened] claim for service connection for bilateral hearing loss, additional development is warranted.  He testified that medical providers have told him that his bilateral hearing loss is related to the noise exposure he sustained in service.  The Board notes that the separation examination shows the Veteran had a hearing loss in the right ear, and a hearing loss disability for VA purposes in the left ear.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, there is no current evidence that he has a hearing loss disability in either ear.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a bilateral hearing loss since his discharge from service, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

2.  If the Veteran submits evidence showing he has a hearing loss disability in either ear, the AOJ should arrange for an audiometric examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has a bilateral hearing loss that is related to his military service, to include his noise exposure therein.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

3.  The AOJ should then review the record and readjudicate the claim for service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


